 



EXHIBIT 10.5
AMENDED AND RESTATED ARCHSTONE-SMITH TRUST EQUITY PLAN FOR OUTSIDE TRUSTEES
ARCHSTONE-SMITH TRUST
EQUITY PLAN FOR OUTSIDE TRUSTEES
(As Amended and Restated as of November 1, 2002)
SECTION 1
HISTORY AND PURPOSE
     The Archstone Communities Trust 1996 Share Option Plan for Outside Trustees
(the “Plan”) was established by Archstone Communities Trust (formerly known as
Security Capital Pacific Trust) (the “Company”) to promote the interests of the
Company and its shareholders by enhancing the Company’s ability to attract and
retain the services of experienced and knowledgeable trustees and by encouraging
such trustees to acquire a proprietary interest in the Company. Effective as of
October 29, 2001, Archstone-Smith Trust assumed sponsorship of the Plan and was
substituted for Archstone Communities Trust as the “Company” under the Plan and
the Plan was amended, restated and continued in the form of “Archstone-Smith
Trust 1996 Share Option Plan for Outside Trustees”. Effective as of January 1,
2002, the Plan was amended, restated and continued in the form of
“Archstone-Smith Trust Equity Plan for Outside Trustees”. The following
provisions constitute an amendment, restatement and continuation of the Plan as
in effect immediately prior to November 1, 2002 (the “Effective Date”).
SECTION 2
GRANTS OF AWARDS
     2.1 Grant of Awards. Each Eligible Trustee (as defined below) shall be
entitled to the grant of an “Award” (as defined below), subject to the
following:

  (a)   On the date of each annual meeting of the Company’s shareholders on or
after January 1, 2002, each Trustee who is then an Eligible Trustee (after the
election of Trustees at the annual meeting) shall be granted 2,000 restricted
stock units (“RSUs”). Each RSU corresponds to one Common Share of Beneficial
Interest, par value $.01 per share, of the Company (the “Stock”).
Notwithstanding the foregoing, an individual who first becomes an Eligible
Trustee on the date of an annual meeting of the Company’s shareholders shall not
be granted RSUs for the year beginning with the annual meeting if the individual
has been awarded a stock-based award by reason of the individual’s serving on
the Board of a company which is merged with and into the Company in the calendar
year in which the merger occurs.     (b)   If an individual becomes an Eligible
Trustee on a date other than an annual meeting occurring on or after January 1,
2002, he shall be granted RSUs as of the date on which he first becomes an
Eligible Trustee. The number of RSUs granted to an Eligible Trustee pursuant to
this paragraph (c) shall be the number which would have been granted to the
Eligible Trustee if he had become an Eligible Trustee at the immediately
preceding annual meeting, except that such number of RSUs shall be subject to a
pro-rata reduction to reflect the portion of the year prior to the date on which
he becomes an Eligible Trustee. In no event shall fractional RSUs be granted,
and the amount of any pro-rata reduction shall be rounded to the nearest whole
number of RSUs.

For purposes of the Plan, the term (I) “Related Company” means any corporation
or trade or business which would be, along with the Company, a member of
controlled group of corporations or controlled group of trades or businesses as
described in section 414(b) or (c) of the Internal Revenue Code of 1986, as
amended (the “Code”), if the ownership test of section 414 were “at least 50%”
rather than “at least 80%”, (II) “Award” means, for periods prior to January 1,
2002, an Option as awarded under the terms of the Plan as in effect prior to
January 1, 2002 and, for periods on and after January 1, 2002, RSUs as awarded
under the terms of the Plan as in effect on and after January 1, 2002, (III)
“Eligible Trustee” means each member of the Board of Trustees of the Company
(the

 



--------------------------------------------------------------------------------



 



“Board”) who is not an employee of the Company or any Related Company, and (IV)
“Participant” means an Eligible Trustee who has received the grant of an Award
under the Plan.
     2.2 Deferrals of Eligible Fees. To the extent that, (a) prior to January 1,
2002, an Eligible Trustee had elected to defer receipt of his eligible fees
pursuant to the terms of the Archstone-Smith Trust Deferred Fee Plan for
Trustees (the “Deferred Fee Plan”), or (b) on and after January 1, 2002, an
Eligible Trustee elects to defer receipt of his eligible fees pursuant to the
terms of the Archstone-Smith Trust Deferred Compensation Plan (the “Deferred
Compensation Plan”) and, in either case, such deferred amounts are to be settled
in the form of shares of Stock, the Deferred Fee Plan and the Deferred
Compensation Plan shall be considered part of this Plan and shall be subject to
the terms and conditions of this Plan with respect to the issuance of shares of
Stock in settlement of such obligations under the Deferred Fee Plan and the
Deferred Compensation Plan, respectively.
     2.3 Option Terms. Each Option granted under the Plan prior to the Effective
Date shall be subject to the terms of the Plan as in effect at the time such
Option was granted, except to the extent the terms of such Option are otherwise
amended after such date.
     2.4 RSU Terms. Each RSU granted under the Plan prior to the Effective Date
shall be subject to the terms of the Plan as in effect at the time such RSU was
granted, except to the extent the terms of such RSU are otherwise amended after
such date. Each RSU granted on and after the Effective Date shall be subject to
the following:

  (a)   RSUs shall vest at the rate of 25% per year, beginning on the first
anniversary of the date of grant; provided, however, that, except as otherwise
provided herein or in the agreement evidencing the award of the RSU, no RSU (or
any portion thereof) shall vest after the Participant’s Date of Termination (as
defined in subsection 2.5).     (b)   All RSUs granted to a Participant shall
become 100% vested in the event the Participant’s Date of Termination occurs by
reach of death or Disability (as defined below.     (c)   RSUs granted under
Plan shall be evidenced by an Agreement duly executed on behalf of the Company
and by the Trustee to whom such RSUs are granted and dated as of the applicable
date of grant. Each Agreement shall comply with and be subject to the terms of
the Plan.     (d)   Each vested RSU shall entitle the holder thereof to a share
of Stock on the date on which the RSU becomes vested; provided, however, that
prior to the date on which an RSU otherwise vests, to the extent permitted by
the Administrator, a Participant may elect to defer receipt of such shares of
Stock in accordance with the terms of the Deferred Compensation Plan.

For purposes of the Plan, a Trustee’s Date of Termination shall be considered to
be on account of “Disability” if his service as a Trustee terminates because he
is unable, by reason of a medically determinable physical or mental impairment,
to engage in the substantial gainful activity and essential duties associated
with his Trustee’s position, which condition is expected to be permanent.
     2.5 Date of Termination. A Participant’s “Date of Termination” shall be the
day following the last day on which he serves as a Trustee.
SECTION 3
DIVIDEND EQUIVALENT UNITS
     3.1 Award of Dividend Equivalent Units on Options. A Participant who was
awarded an Option under the Plan prior to January 1, 2002 shall be entitled to
receive Dividend Equivalent Units (“DEUs”) with respect to such Option in
accordance with the terms of the Plan as in effect immediately prior to
January 1, 2002. Such DEUs shall be subject to the terms and conditions of the
Plan as in effect immediately prior to the Effective Date, except to the extent
the terms of such Option are otherwise amended after such date.

 



--------------------------------------------------------------------------------



 



     3.2 Award of DEUs on RSUs. A Participant who is awarded RSUs under the Plan
shall be entitled to receive DEUs with respect to such RSUs in accordance with
the following:

  (a)   Annual crediting of DEUs. As soon as practicable after the first day of
each calendar year, the Participant shall be credited with a number of DEUs
equal to (i) the average dividend yield per share of Stock for the previous
calendar year, multiplied by (ii) the number of the Participant’s outstanding
RSUs as of the preceding December 31 (reduced pro rata to reflect RSUs that were
not outstanding on the record date with respect to each dividend payment date
during such preceding calendar year).     (b)   Additional credits to reflect
dividend payments on DEUs. As soon as practicable after the first day of each
calendar year, the Participant shall be credited with additional DEUs equal to
(i) the average dividend yield per share of Stock for the previous calendar
year, multiplied by (ii) the number of the Participant’s outstanding DEUs as of
the preceding December 31 (reduced pro rata to reflect DEUs that were not
outstanding on each dividend payment date during such preceding calendar year).

     3.3 Terms and Conditions of DEUs. DEUs granted pursuant to subsection 3.2
shall be subject to the following terms and conditions:

  (a)   DEUs shall vest in accordance with the vesting schedule applicable to
the RSUs with respect to which the DEUs were awarded.     (b)   Each vested DEU
shall entitle the holder thereof to a share of Stock as of the date on which the
DEU becomes vested; provided, however, that prior to the date on which the DEU
otherwise vests, to the extent permitted by the Administrator, a Participant may
elect to defer receipt of such shares in accordance with the terms of the
Deferred Compensation Plan.     (c)   All DEUs which are not vested upon the
Participant’s Date of Termination shall be forfeited.

SECTION 4
OPERATION AND ADMINISTRATION
     4.1 Duration. The Plan shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Awards granted under it
are outstanding and not exercised; provided, however, that no new Awards shall
be made under the Plan on or after the tenth anniversary of December 10, 1996.
     4.2 Shares Subject to Plan. The shares of Stock with respect to which
Awards may be awarded under the Plan (including in settlement of obligations
pursuant to the Deferred Fee Plan and the Deferred Compensation Plan as
described herein) shall be currently authorized but unissued shares or currently
held or subsequently acquired by the Company as treasury shares, including
shares purchased in the open market or in private transactions. The maximum
number of shares of Stock available for Awards under the Plan shall not exceed
400,000 shares.
     4.3 Adjustments to Shares. In the event of any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, stock split, reverse
stock split, exchange or other distribution with respect to Stock or other
change in the corporate structure or capitalization affecting the Stock, the
type and number of shares of Stock which are or may be subject to Awards under
the Plan and the terms of any outstanding Awards (including the exercise price
at which outstanding Options may be exercised and the number of shares subject
thereto) shall be equitably adjusted by the Administrator, in its sole
discretion, to preserve the value of benefits awarded or to be awarded to
Eligible Trustees under the Plan. Upon a merger or consolidation in which the
Company is not the surviving entity, the Administrator may terminate each
outstanding Award; provided, however, in the event the Administrator elects to
terminate outstanding Options, the Optionee shall have the right immediately
prior to such merger or consolidation to exercise his Option in full even though
such Option would not otherwise be exercisable under the option vesting
schedule, if any.

 



--------------------------------------------------------------------------------



 



     The existence of this Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations,
spinoffs, or other changes in the Company’s capital structure or its business,
any merger or consolidation of the Company, any issue of bonds, debentures,
preferred or prior preference stocks ahead of or affecting the Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
     Except as expressly provided by the terms of this Plan, the issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property or for labor or rights or warrants
to subscribe therefor or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect Awards under
the Plan.
     4.4 Limit on Distribution. Distribution of shares of Stock or other amounts
under the Plan shall be subject to the following:

  (a)   Notwithstanding any other provision of the Plan, the Company shall have
no liability to issue any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.     (b)   The Administrator shall add
such conditions and limitations to any Awards to any Participant as is necessary
to comply with Section 16(a) and 16(b) of the Securities Exchange Act of 1934,
and the rules and regulations thereunder or to obtain any exemption therefrom.  
  (c)   To the extent that the Plan provides for issuance of certificates to
reflect the transfer of shares of Stock, the transfer of such shares may, at the
direction of the Administrator, be effected on a non-certificated basis, to the
extent not prohibited by applicable law or the rules of any stock exchange.

     4.5 Taxes. All Awards under the Plan are subject to all applicable taxes.
     4.6 Distributions to Disabled Persons. Notwithstanding any other provision
of the Plan, if, in the Administrator’s opinion, a Participant or other person
entitled to benefits under the Plan is under a legal disability or is in any way
incapacitated so as to be unable to manage his financial affairs, the
Administrator may direct that payment be made to a relative or friend of such
person for his benefit until claim is made by a conservator or other person
legally charged with the care of his person or his estate, and such payment or
distribution shall be in lieu of any such payment to such Participant or other
person. Thereafter, any benefits under the Plan to which such Participant or
other person is entitled shall be paid to such conservator or other person
legally charged with the care of his person or his estate.
     4.7 Transferability. Awards are not transferable, except as designated by
the Participant by will or by the laws of descent and distribution.
Notwithstanding the foregoing provisions of this subsection 4.7, the
Administrator may permit transfer of Options under the Plan to be transferred to
or for the benefit of the Participant’s family, subject to such limits as the
Administrator may establish.
     4.8 Form and Time of Elections. Any election required or permitted under
the Plan shall be in writing, and shall be deemed to be filed when delivered to
the Secretary of the Company.
     4.9 Limitation of Implied Rights. Neither the Participant nor any other
person shall, by reason of participation in the Plan, acquire any right in or
title to any assets, funds or property of the Company whatsoever prior to the
date such shares are distributed. A Participant shall have only a contractual
right to the shares, if any, distributable under the Plan, unsecured by any
assets of the Company. Nothing contained in the Plan shall constitute a
guarantee by the Company that the assets of the Company shall be sufficient to
provide any benefits to any person.

 



--------------------------------------------------------------------------------



 



     4.10 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
     4.11 Action by Company. Any action required or permitted to be taken by the
Company shall be by resolution of the Board, or by action of one or more members
of the Board (including a committee of the Board) who are duly authorized to act
for the Board, by a duly authorized officer of the Board, or (except to the
extent prohibited by applicable law or the rules of any stock exchange) by a
duly authorized officer of the Company.
     4.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
     4.13 Change in Control. In the event that (i) a Trustee’s service is
terminated by the Company or the successor to the Company for reasons other than
Cause following a Change in Control of the Company (as defined below), or
(ii) the Plan is terminated by the Company or its successor following a Change
in Control without provision for the continuation of outstanding Awards
hereunder, all Awards which have not otherwise expired shall become immediately
fully vested and, to the extent applicable, exercisable. For purposes of the
Plan, a “Change in Control” means the happening of any of the following:

  (a)   the shareholders of the Company approve a definitive agreement to merge
the Company into or consolidate the Company with another entity, sell or
otherwise dispose of all or substantially all of its assets or adopt a plan of
liquidation, provided, however, that a Change in Control shall not be deemed to
have occurred by reason of a transaction, or a substantially concurrent or
otherwise related series of transactions, upon the completion of which 50% or
more of the beneficial ownership of the voting power of the Company, the
surviving corporation or corporation directly or indirectly controlling the
Company or the surviving corporation, as the case may be, is held by the same
persons (although not necessarily in the same proportion) as held the beneficial
ownership of the voting power of the Company immediately prior to the
transaction or the substantially concurrent or otherwise related series of
transactions, except that upon the completion thereof, employees or employee
benefit plans of the Company may be a new holder of such beneficial ownership;
provided, further, that a transaction with an “Affiliate” of the Company (as
defined in the Securities Exchange Act of 1934, as amended (the ‘Exchange Act’))
shall not be treated as a Change in Control; or     (b)   the “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Company is
acquired, other than from the Company, by any “person” as defined in Sections
13(d) and 14(d) of the Exchange Act (other than any trustee or other fiduciary
holding securities under an employee benefit or other similar stock plan of the
Company); or     (c)   at any time during any period of two consecutive years,
individuals who at the beginning of such period were members of the Board cease
for any reason to constitute at least a majority thereof (unless the election,
or the nomination for election by the Company’s shareholders, of each new
trustee was approved by a vote of at least two-thirds of the trustees still in
office at the time of such election or nomination who were trustees at the
beginning of such period).

For purposes of the Plan, “Cause” shall mean, in the reasonable judgment of the
Administrator (i) the willful and continued failure by the Trustee to
substantially perform his or her duties with the Company after written
notification by the Company, (ii) the willful engaging by the Trustee in conduct
which is demonstrably injurious to the Company or any Related Company,
monetarily or otherwise, or (iii) the engaging by the Trustee in egregious
misconduct involving serious moral turpitude. For purposes hereof, no act, or
failure to act, on the Trustee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Trustee not in good faith and without reasonable
belief that such action was in the best interest of the Company or Related
Company. For purposes of this subsection, a Trustee’s service shall be deemed to
be terminated by the Company or the successor to the Company if the Trustee
terminates service after a material reduction in the Trustee’s annual
compensation as in effect immediately prior to the Change in

 



--------------------------------------------------------------------------------



 



Control. If, upon a Change in Control, awards in other shares or securities are
substituted for outstanding Awards pursuant to Section 4.3, and immediately
following the Change in Control the Trustee becomes director of the entity into
which the Company merged, or the purchaser of substantially all of the assets of
the Company, or a successor to such entity or purchaser, the Trustee shall not
be treated as having terminated service for purposes of this Section 4.13 until
such time as the Trustee terminates service with the merged entity or purchaser
(or successor), as applicable.
SECTION 5
ADMINISTRATOR
     5.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the Secretary of the Company (the
“Administrator”) in accordance with this Section.
     5.2 Powers of Administrator. The Administrator will have the authority to
establish, amend and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.
     5.3 Information to be Furnished to Administrator. The Company shall furnish
the Administrator with such data and information as may be required for it to
discharge its duties. The records of the Company as to the period of a Trustee’s
service shall be conclusive on all persons unless determined to be incorrect.
Participants and other persons entitled to benefits under the Plan must furnish
the Administrator such evidence, data or information as the Administrator
considers desirable to carry out the terms of the Plan.
     5.4 Liability and Indemnification of Administrator. The Administrator shall
not be liable to any person for any action taken or omitted in connection with
the administration of the Plan unless attributable to his own fraud or willful
misconduct; nor shall the Company be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of a trustee or
employee of the Company. The Administrator and persons acting as the authorized
delegates of the Administrator under the Plan, shall be indemnified by the
Company, to the fullest extent permitted by law, against any and all
liabilities, losses, costs and expenses (including legal fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Administrator or authorized delegates by reason of the performance
of an Administrator function if the Administrator or authorized delegates did
not act dishonestly or in willful violation of the law or regulation under which
such liability, loss, cost or expense arises. This indemnification shall not
duplicate but may supplement any coverage available under any applicable
insurance.
SECTION 6
AMENDMENT AND TERMINATION
     The Board may, at any time, amend or terminate the Plan, provided that,
subject to subsection 4.3 (relating to certain adjustments to shares), no
amendment or termination may materially adversely affect the rights of any
Participant or beneficiary under any Award made under the Plan prior to the date
such amendment is adopted by the Board.

 